*988The opinion of the Court was delivered by
Poohe, J.
This is a contested election case, growing out of the general election held in this State on the second of December, 1879, at which plaintiff and defendant were competing candidates for the office of Clerk of the District Court of Webster parish.
From a verdict and judgment rendered against him, decreeing that there had been no legal election for that office and ordering a new election, plaintiff has taken a suspensive appeal, which defendant moves to dismiss, on the ground that as this case involves the right to office, the appeal should have been made returnable in ten days after the rendition of the judgment, which was signed on January 7th of the present year. That the provisions of Section 7 of Act No. 45, .of 1870, requiring that all appeals in cases involving the right to offioe be made returnable in ten days after judgment, do not apply to, or govern, contested election cases, in which appeals are to be regulated as in all other civil cases, is no longer an open question in our jurisprudence. The distinction between the two classes of cases was clearly drawn in the two leading cases of 12 A. 825 and 13 A. 175 ; it was subsequently re-affirmed by the late Court in the case of the State ex rel. Young vs. the Judge of the District Court of the parish of Concordia, decided in 1879, and not reported ; and it was finally adjudicated upon by ourselves in the case of C. C. Duson vs. C. M. Thompson, recently decided at Opelousas, and not yet reported.
In a contested election case, the right to office is not necessarily or exclusively involved, because the investigation is directed to the legality or illegality of the election, and may result in recognizing neither of the contestants as entitled to the office, and in ordering a new election, as illustrated by the verdict of the jury in this very case.
The motion to dismiss is therefore overruled